Citation Nr: 1541798	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for high blood pressure, low blood pressure with heart problems.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1956 to October 1978, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2015, the Veteran testified at a Board Central Office hearing.  A transcript of the hearing is of record.

The issues of entitlement to service connection for neck, back, and bilateral hip disabilities; entitlement to an increased rating for hearing loss; and whether new and material evidence has been received to reopen the claim of service connection for right knee disability, have been raised by the record in a June 2015 application for disability compensation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a December 1978 rating decision, the RO denied service connection for high blood pressure, low blood pressure with heart problems on the basis that a blood pressure disorder was not demonstrated by the record.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within the one-year period.

2.  Evidence received since the December 1978 rating decision, i.e., post-service medical records demonstrating a diagnosis of hypertension and private opinions indicating a possible nexus to service, relates to a previously unestablished fact necessary to substantiate the claim.

3.  Credible medical evidence indicates that the Veteran developed hypertension as a result of his presumed exposure to herbicides while serving in the Republic of Vietnam.  


CONCLUSIONS OF LAW

1.  The December 1978 rating decision that denied service connection for high blood pressure, low blood pressure with heart problems is final.  See 38 C.F.R. §§ 3.156, 19.118, 19.153 (1978).

2.  Evidence received since the December 1978 rating decision is new and material and the claim for high blood pressure, low blood pressure with heart problems is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for establishing service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied the Veteran's claim of service connection for high blood pressure, low blood pressure with heart problems in a December 1978 rating decision, finding essentially that a blood pressure disorder was not demonstrated by the evidence of record.  The Veteran did not appeal that decision or submit new and material evidence within one year of notification of the decision.  Therefore, that decision is final.  See 38 C.F.R. §§ 3.156, 19.118, 19.153 (1978).

Subsequently, the Veteran submitted additional evidence relevant to his claim, and the RO reopened the claim in its December 2011 rating decision, re-characterizing the claim as one for hypertension.  Regardless of how the RO ruled on the question of reopening, however, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In any event, the evidence received since the December 1978 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the Veteran submitted evidence demonstrating that he has a current diagnosis of hypertension which may relate to either in-service Agent Orange exposure or his service-connected diabetes mellitus type II.  This new evidence addresses a reason for the previous denial, that is, a current diagnosis and nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.

Service Connection

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's service in the Air Force included service in Vietnam.  He is presumed to have been exposed to an herbicide agent during that service.

In an August 2015 letter, a private physician noted that the Veteran was exposed to Agent Orange (an herbicide for VA purposes) while in Vietnam and currently has hypertension.  The physician then opined that the Veteran's exposure to Agent Orange "directly impacted his hypertension and diabetes in such a way that it either caused or exacerbated the above."  This opinion is favorable to the Veteran's claim and is based on the accurate premise that the Veteran was exposed to herbicides during his military service and later developed hypertension.  As such, it is afforded high probative value.  There is no medical opinion of record in significant conflict with this opinion. 

In summary, the Veteran was exposed to herbicides during service, currently has hypertension, and the medical evidence indicates that the current hypertension is the result of the exposure to herbicides during service.  As such, entitlement to service connection for hypertension is warranted.  


ORDER

The application to reopen the claim of service connection for high blood pressure, low blood pressure with heart problems, to include as secondary to service-connected diabetes mellitus type II, is granted.

Entitlement to service connection for hypertension is granted.  




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


